Name: Commission Implementing Decision (EU) 2018/170 of 2 February 2018 on uniform detailed specifications for data collection and analysis to monitor and evaluate the functioning of the EURES network (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: labour market;  documentation;  information technology and data processing;  information and information processing;  employment
 Date Published: 2018-02-03

 3.2.2018 EN Official Journal of the European Union L 31/104 COMMISSION IMPLEMENTING DECISION (EU) 2018/170 of 2 February 2018 on uniform detailed specifications for data collection and analysis to monitor and evaluate the functioning of the EURES network (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (1), and in particular Article 32(3) thereof, Whereas: (1) Article 32(1) of Regulation (EU) 2016/589 requires Member States to put in place procedures to collect data on EURES activities carried out at national level. (2) In order to measure the performance and the activities of the EURES network in an accurate and consistent manner it is necessary to establish a common conceptual and procedural framework, and to define indicators and the minimum data to be collected. (3) That conceptual and procedural framework should help to evaluate the progress made against the objectives set for the EURES network under Regulation (EU) 2016/589. (4) In order to measure the performance of the EURES network in a comprehensive manner and enable an optimal evaluation of its functioning, the framework should include two additional dimensions besides the three dimensions on support services to individual workers and employers referred to in Article 32(1) of Regulation (EU) 2016/589, namely information and guidance, employment performance and customer satisfaction. These two additional dimensions of EURES activity are the horizontal support provided, such as training, and communication, cooperation and outreach activities, such as recruitment events and efforts to secure transparency of labour market information. The integration of those two additional dimensions in the EURES Performance Measurement System allows addressing various information requirements of Regulation (EU) 2016/589 and makes the EURES Performance Measurement System compatible with other reporting mechanisms specified in the same Regulation. Thus, while maximising the potential benefits for the EURES network, it can help reducing the reporting burden of the Member States. (5) In order to facilitate data collection and analysis and to avoid duplication of work the framework should build on existing practice in the Member States, in particular the practice within the Public Employment Services. (6) The framework must be flexible enough to allow for the use of alternative data sources or methods of collection in cases where the immediate results of specific activities, such as recruitment and placement outcomes may be difficult to measure in a direct way. (7) All potential synergies with the arrangements and procedures for the annual planning, monitoring and evaluation of activities of the EURES network pursuant to Article 31 of Regulation (EU) 2016/589 should be exploited, in particular so that the analysis of the performance measurement can be taken into account for the subsequent national work programmes. (8) The framework should allow EURES activities to be effectively managed at national and Union level and help to assess when strategic or operational changes are needed. It should support the development of a performance measurement culture within the EURES network with result-orientation, cost-efficiency and accountability of expenditure as key components. (9) The framework should serve as an instrument to collect comparable quantitative and qualitative data to measure the EURES activities covered but any analysis and interpretation must be done carefully taking into account contextual factors at the national level such as the labour market situation, organisational structures and the general approach to mobility. For this reason, Member States should be responsible for the analysis at their national level. (10) The measures provided for in this Decision are in accordance with the opinion of the EURES Committee, HAS ADOPTED THIS DECISION: Article 1 Subject matter, scope and definitions 1. This Decision establishes the uniform detailed specifications for data collection and analysis to monitor and evaluate the functioning of the EURES network  the EURES Performance Measurement System  by defining the performance dimensions to be measured, the performance indicators, possible data sources and processes for data collection and analysis. 2. The EURES Performance Measurement System shall, inter alia, be used for: (a) the collection, sharing and joint analysis of information referred to in Article 30 of Regulation (EU) 2016/589; (b) the reflection on resource allocation and priorities for the programming of EURES activities referred to in Article 31 of Regulation (EU) 2016/589; (c) the reflection on business models and organisation of the EURES network and other essential input to the activity reports to Union institutions and the ex-post evaluation report referred to in Articles 33 and 35 of Regulation (EU) 2016/589 respectively. 3. For the purposes of this Decision the following definitions shall apply: (a) performance dimensions means the following areas of EURES activities to be measured by indicators: (1) information and guidance; (2) employment performance; (3) customer satisfaction; (4) communication, cooperation and outreach; and (5) horizontal support; (b) performance indicators means the following indicators that directly relate to EURES activity and cooperation within the network: (1) core indicators which relate to EURES activities undertaken in the individual Member States regarding support services to workers and employers in accordance with Article 32(1) of Regulation (EU) 2016/589; (2) network indicators, which relate to the overall operation of the EURES network including data required under other provisions in Regulation (EU) 2016/589 and those collected by the European Coordination Office; (c) contextual indicators means indicators that relate to labour market, employment policies and EURES organisational structures and may be derived from other sources than those under the control of EURES; (d) contact means any single interaction which occurs between staff of EURES Members and Partners and a customer (worker or employer) with an intra-EU labour mobility dimension; (e) event means any planned occasion organised by or with the participation of the EURES Member or Partner to provide information on intra-EU labour mobility or to facilitate recruitments and placements such as job fairs, conferences and information sessions; (f) job placement is the result of the process of filling a job vacancy, as defined in Article 3(3) of Regulation (EU) 2016/589, including opportunities for apprenticeships and traineeships; (g) job application means a document or a set of documents that an applicant transfers to an employer or an employment service as part of the process of informing an employer of the applicant's availability and desire to be employed in a particular place of employment or position. Article 2 General principles 1. Each Member State shall set up a mechanism to collect the data specified in this Decision from the respective national EURES Members and Partners and from any other sources who could provide the data needed. 2. Data that has been collected and verified shall be transmitted to the European Coordination Office using a common template and in accordance with to the processes set out in Article 7. 3. Member States shall, where appropriate, ensure that in case data is not readily available, alternative data sources or methods of collection are used and duly described. 4. Member States shall make their best efforts to cooperate with each other and the Commission in order to ensure the highest possible quality of the data input and, in particular, when presenting and analysing the data, indicate any identified double counting. 5. The data collection under the EURES Performance Measurement System shall be followed by an annual data analysis of the results at national level, in close connection with the annual programming cycle of EURES activities at national level as provided for in Article 31 of Regulation (EU) 2016/589. The EURES Performance Measurement System shall be used for the identification of the results of the activities programmed and carried out in the previous calendar year, which shall be analysed and used for the development of new national work programmes for the next calendar year. 6. The data analysis referred to in paragraph 5 shall support the presentation of the collected data by outlining the conditions under which the results were obtained, any limitations existing in the data collection methodology and any limitations in the ability of the data to measure the actual activities which have occurred. Each Member State shall be responsible for its own data analysis and ensure that the data is understood and presented in the appropriate domestic context. 7. The data analysis referred to in paragraph 5 shall contribute to a better understanding of the data and the results obtained in the specific domestic context. Moreover, the data analysis shall contribute to identifying strengths and weaknesses over time relating to the EURES activity in the Member State concerned and thus support monitoring, evaluation and where appropriate decision making on strategic and operational changes at national level. 8. The Commission shall support the analysis process of individual Member States by compiling the national data, providing EU aggregate totals, sharing data within the EURES network, disseminating data in accordance with Article 8 and by drawing attention to synergies and common issues. Article 3 Roles and responsibilities of the National Coordination Offices The National Coordination Offices shall, in their respective Member State, be responsible for: (a) collecting data from EURES Members and Partners and, where appropriate, other sources; (b) ensuring that data received from EURES Members and Partners is consistent and meets quality standards agreed between the National Coordination Office and the EURES Members and Partners concerned; (c) transmitting the data thus collected and verified to the European Coordination Office, in accordance with Article 7, using the indicators referred to in Article 9; (d) carrying out the analysis of the indicators at national level; (e) taking all necessary and appropriate action based on the outcome of this analysis. Article 4 Roles and responsibilities of the European Coordination Office 1. The European Coordination Office shall be responsible for supporting the collection and analysis of data indicators, in particular by: (a) creating and maintaining a dedicated section on the EURES portal Extranet in order to make available to the National Coordination Offices: (i) the electronic version of the list of indicators and possible data sources referred to in Article 9; (ii) the template for transmitting data referred to in Article 2(2) and any related information on how to fill it in and submit it; (iii) the tools, documentation and guidelines necessary for the exchange and analysis of data; (b) supporting consistency between the application by Member States of Articles 31 and 32 of Regulation (EU) 2016/589; (c) facilitating exchange of best practice; (d) identifying synergies and areas for common action; (e) compiling national data in order to provide EU aggregate data; (f) providing European level indicators and information on labour-mobility flows and patterns in accordance with Article 29 of Regulation (EU) 2016/589. 2. The European Coordination Office shall share the results of the EURES Performance Measurement System within the EURES network and disseminate it in accordance with Article 8. Article 5 Roles and responsibilities of EURES Members and Partners EURES Members and Partners shall contribute to the EURES Performance Measurement System by providing verified data on their activities within the relevant performance dimensions and with the indicators and the periodicity requested by the responsible National Coordination Office. Article 6 Roles and responsibilities of the Coordination Group 1. The Coordination Group shall closely monitor the application of Article 32 of Regulation (EU) 2016/589 and serve as a forum to exchange views and best practices with a view to improving the functioning of the EURES Performance Measurement System. 2. The Coordination Group shall once a year undertake a review of the application of this Decision. That review will constitute the contribution of the Coordination Group to the activity and ex post evaluation reports by the Commission in accordance with Articles 33 and 35 of Regulation (EU) 2016/589. 3. Any modification of the lists, templates tools, documentation and guidelines referred to in Article 4(1)(a) shall be agreed with the Coordination Group before it can be applied. 4. The Coordination Group shall decide on an approach for the dissemination of the results of the EURES Performance Measurement System. Article 7 Processes 1. If not otherwise stated in the list of indicators, referred to in Article 9, the National Coordination Offices shall transmit the data collected in accordance with this Decision to the European Coordination Office twice a year. The data shall be transmitted in August for the period from January to June and in February for the period from July to December of the previous calendar year. 2. The analysis of the data shall be carried out annually during the first three months of the year following the year for which the data was collected. The findings of the analysis shall be presented in connection with the reporting on the implementation of activities laid down in the national work programme as referred to in Article 3 of Commission Implementing Decision (EU) 2017/1256 (2). Article 8 Sharing and dissemination of information 1. The collected data and the analysis of it shall be made available to the National Coordination Offices and the EURES Members and Partners in a dedicated section on the EURES Portal Extranet. 2. The European Coordination Office shall use the appropriate data from the EURES Performance Measurement System as the contribution from EURES to the Commission reports on the functioning of the Single market. 3. Any further dissemination shall be governed by the dissemination approach agreed by the Coordination Group. Article 9 List of indicators The National Coordination Offices shall collect, analyse and transmit data to the European Coordination Office in accordance with the list of indicators and possible data sources reproduced in the Annex. Article 10 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. The obligation to provide data in accordance with this Decision shall apply as from the reference year 2018. Done at Brussels, 2 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 107, 22.4.2016, p. 1. (2) Commission Implementing Decision (EU) 2017/1256 of 11 July 2017 on templates and procedures for the exchange of information on the EURES network national work programmes at Union level (OJ L 179, 12.7.2017, p. 24). ANNEX LIST OF INDICATORS TO BE USED FOR PROVIDING DATA TO THE EURES PERFORMANCE MEASUREMENT SYSTEM The electronic version of this list and any consolidated subsequently modified versions of it will be available for the National Coordination Offices on the EURES portal Extranet. I. Core indicators 1. Job applications handled and processed  Measurement: Numbers of job applications from workers both in the country and from other countries, optionally broken down by gender. This indicator measures the number of job applications handled and processed by staff of EURES Members and Partners with a view to supporting intra-EU matching and placement of an individual worker.  Possible data sources: EURES Members and Partners, surveys, other administrative data on operations; other administrative or statistical data.  Performance dimension: Employment performance.  Data collection period: Biannually. 2. Job vacancies handled and processed  Measurement: Numbers of job vacancies from employers both in the country and from other countries. This indicator measures the number of job vacancies handled and processed by staff of EURES Members and Partners with a view to supporting an intra-EU matching and recruitment process for an individual employer.  Possible data sources: EURES Members and Partners, surveys, other administrative data on operations; other administrative or statistical data.  Performance dimension: Employment performance.  Data collection period: Biannually. 3. Job placements effected as a result of recruitment and placement activity  Measurement: Numbers of outgoing and incoming job finders, optionally broken down by gender. This indicator measures the results obtained through recruitment and placement activities carried out by the EURES network on the basis of the number of job placements effected as a result of the support services provided by staff of EURES Members and Partners. This indicator must be analysed in close relation with the output core indicators 1 and 2 relating to the number of job vacancies and job applications handled and processed respectively. To prevent possible double counting in different contributions, the number of placements effected through targeted transnational recruitment projects should be provided separately.  Possible data sources: EURES Members and Partners, surveys, other administrative data on operations; other administrative or statistical data.  Performance dimension: Employment performance.  Data collection period: Biannually. 4. Information and guidance provided to workers and employers  Measurement: (a) Number of individual contacts with workers; (b) Number of individual contacts with employers. These indicators measure the volume and nature of customer interaction and therefore the intensity of the relation between staff of EURES Members and Partners and workers and employers respectively. For workers and for employers, numbers of individual contacts should be broken down by origin and by topic discussed: general information on EURES, recruitment/placement, living and working conditions/social security/education and training or cross-border activities.  Possible data sources: EURES Members and Partners, surveys, other administrative data on operations; other administrative or statistical data.  Performance dimension: Information and guidance.  Data collection period: Biannually. 5. Customer satisfaction relevant for or on support services  Measurement: This indicator measures the satisfaction rates of customers in relation to information and guidance, recruitment and job search services offered to workers and employers by staff of EURES Members and Partners.  Possible data sources: EURES Members and Partners, other administrative data on operations, surveys by National Coordination Offices or by EURES Members and Partners.  Performance dimension: Customer satisfaction.  Data collection period: Annually. II. Network indicators 1. Training activities assisting staff operating in the organisations participating in the EURES network  Measurement: (a) Number of people pre-trained at national level on EURES; (b) Number of people trained at European level on EURES. These indicators measure learning across the EURES network and the commitment to ensure the required quality of staff. Pre-training concerns all the activities to prepare staff in EURES Members and Partners for taking up EURES support services (in accordance with Article 9(3) of Regulation (EU) 2016/589) while training at European level relates to training sessions and EURES events coordinated by the European Coordination Office (in accordance with Article 8(1) of Regulation (EU) 2016/589).  Possible data sources: National Coordination Offices for pre-trainings, European Coordination Office for training at European level.  Performance dimension: Horizontal support.  Data collection period: Biannually. 2. Customer satisfaction with online help desk for the users of the EURES Portal  Measurement: This indicator measures customer satisfaction regarding requests processed by the help desk relating to the technical functioning of the EURES Portal and to the overall understanding of the EURES network and the EURES Portal. Users on the EURES Portal include workers, employers, National Coordination Offices, EURES Members and Partners.  Indicative main data source: European Coordination Office.  Performance dimension: Horizontal support/Customer satisfaction.  Data collection period: Annually. 3. Social media performance  Measurement: Number of posts, Number of fans/followers, reach/impressions, and engagement per social media channel. These indicators measure the social media presence of the EURES network and the performance of the different social media channels.  Possible data sources: EURES Members and Partners, European Coordination Office.  Performance dimension: Communication, cooperation and outreach.  Data collection period: Biannually. 4. Vacancies held, made publicly available and posted on the EURES portal by EURES Members and Partners  Measurement: (a) Total number of job vacancies held by EURES Members and Partners; (b) Total number of job vacancies publicly made available by EURES Members and Partners; (c) Number of job vacancies made available through the single coordinated channel to the EURES Portal. These indicators measure the number of job vacancies made available by EURES Members and, where relevant, EURES Partners to the EURES Portal in comparison with the number of job vacancies publicly made available and with the number of job vacancies held by those organisations. In principle, all publicly available job vacancies should be made available. A few exclusions are however possible according to Article 17 of Regulation (EU) 2016/589.  Possible data sources: EURES Members and Partners, European Coordination Office, other administrative or statistical data.  Performance dimension: Communication, cooperation and outreach/Employment performance.  Data collection period: Annually. 5. Market share of the EURES Members and, where relevant, EURES Partners on the job vacancy market at national level  Measurement: (a) Number of job vacancies made available through the single coordinated channel to the EURES Portal; (b) Total number of job vacancies at Member State level. These indicators compare the number of job vacancies made available on the EURES Portal with the total number of job vacancies available in the country. It gives an indication on the part covered by EURES inside the whole labour market and the degree to which EURES provides transparency on the labour market. The indicators address the provision of Article 9(2)(c) of Regulation (EU) 2016/589.  Possible data sources: EURES Members and Partners, Eurostat, European Coordination Office, other administrative or statistical data.  Performance dimension: Communication, cooperation and outreach/Employment performance.  Data collection period: Annually. 6. Events attended and individuals reached at events  Measurement: These indicators provide information on the number of recruitment or information events attended by the EURES Members and Partners as well as on the number of individuals they reached at those events.  Possible data sources: EURES Members and Partners, other administrative data on operation.  Performance dimension: Communication, cooperation and outreach.  Data collection period: Biannually. 7. Degree of interaction with other countries across the network as a whole  Measurement: (a) Number of countries the EURES Members and Partners have cooperated with for EURES recruitment activities; (b) Number of recruitment cooperation projects carried out. These indicators measure the degree of network interaction across EURES by collecting information on the incidence of transnational cooperation between EURES Members and Partners (number of recruitment projects with organisations in other countries).  Possible data sources: EURES Members and Partners, Programming cycle, Cross-border Partnerships and Targeted Mobility Schemes project beneficiaries.  Performance dimension: Communication, cooperation and outreach.  Data collection period: Biannually. 8. Unique visitors to the EURES Portal  Measurement: This indicator measures the number of unique visitors to the EURES Portal and provides an indication on the appropriateness of the online service tools available on the EURES Portal.  Indicative main data source: European Coordination Office.  Performance dimension: Communication, cooperation and outreach.  Data collection period: Biannually. 9. Jobseeker profiles registered on the EURES Portal  Measurement: (a) Number of jobseeker profiles registered via the self-service on the EURES Portal; (b) Number of jobseeker profiles transferred through the single coordinated channel to the EURES Portal. These indicators measure the number of workers who have either actively chosen to make themselves a profile on the EURES Portal and make use of the self-service function of the portal directly or have consented to make available their profile data available on national portals or other IT systems in accordance with Article 17(1) and (3) of Regulation (EU) 2016/589. The number of active profiles thus obtained provides an indication on the appropriateness of the EURES Portal as a matching/placement tool and the demand by individual workers for EURES support services.  Indicative main data source: European Coordination Office.  Performance dimension: Communication, cooperation and outreach.  Data collection period: Biannually. 10. Employers registered on the EURES Portal  Measurement: This indicator measures the number of employers using the self-service function of the EURES Portal. It provides an indication of the labour demand that can potentially be addressed through intra-EU labour mobility and the customer satisfaction with the functionalities and information on the EURES Portal.  Indicative main data source: European Coordination Office.  Performance dimension: Communication, cooperation and outreach.  Data collection period: Biannually. 11. Customer satisfaction with the functionalities and information on the EURES Portal  Measurement: This indicator measures the customer satisfaction of workers and employers at different moments of use of the EURES Portal.  Indicative main data source: European Coordination Office.  Performance dimension: Communication, cooperation and outreach/Customer satisfaction.  Data collection period: Annually.